DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's amendment and remarks, filed 8/26/21, are acknowledged.
	Claims 1-10 are pending and are under examination.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 3-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 2009/0202492, in view Delhase et al., 1999, US 20050059624, and Mercurio et al., 1997.
	The ‘492 publication teaches ex-vivo transfection of dendritic cells with a viral vector comprising a nucleotide sequence encoding a mutant, constitutively active IKK (see page 2 and 6, in particular).  The ‘492 publication teaches that doing so results in expression of the mutant IKK protein and enhances the immunostimulatory capacity of the dendritic cells (see page 6, in particular). The ‘492 publication teaches a vaccine composition comprising said dendritic cells (i.e. as a composition with a pharmaceutically acceptable carrier, see page 2, in particular). Furthermore, any dendritic cell composition would be autologous with respect to the subject that is the source of the dendritic cells.  The '492 publication teaches that the vector can also comprise a nucleic acid encoding an antigen (loading with a target antigen, see page 2, in particular).  The '492 publication teaches that the constitutively active IKK comprises substitution of Ser 177 and 181 with glutamic acid (citing Mercurio et al., 1997, see  expressing dendritic cells produce IL-12p70 (see page 2 and Fig. 3-4 in particular).   
The ‘492 publication does not teach explicitly teach the IKKB mutant having amino acid residues 18 to 773 of SEQ ID NO: 5.
Delhase et al., 1999 teach that autophosphorylation of serine residues at the C-terminus of IKK reduces activation of the kinase and serves to reduce the inflammatory response.  Delhase et al. teach that substitution of the C-terminal serine residues, including those a positions 670, 672, 675, 679, 682, 689, 692, 695, 697, and 705, with alanine residues makes the kinase more active (see Fig. 3 and pages 311-312, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the  art at the time the invention was made to replace the IKK C-terminal serine residues with alanine residues, as taught by Delhase et al., in order to increase activation of IKK and further increase immunostimulatory/inflammatory responses.  Doing so would provide an IKKB having reissued 18 to 773 of SEQ ID NO: 5. See the IKKB sequence as taught in Merucurio et al. and provided in the attached alignment.  The only differences between said IKKB and SEQ ID NO: 5 are a replacement of Ser at positions 176 and 180 with glutamic acid (as taught by the ‘492 publication), and replacement of -terminal serine residues at positions 670, 672, 675, 679, 682, 689, 692, 695, 697, and 705, with alanine, as taught by Delhase et al.  Thus, modifying the residues of WT IKKB as taught by the ‘492 publication and Delhase would provide a nucleic acid encoding an IKKB having residues 18 to 773 of SEQ ID NO: 5 of the instant application.  Regarding the limitation that dendritic cells are manipulated by “RNA transfection” this refers to a product by process limitation.  The dendritic cells of the ‘492 publication are modified by introducing a DNA vector encoding said mutant IKKB, which would be translated into RNA, such that they are structurally identical to the dendritic cells of the present claims.  Alternatively, it would also be obvious to use RNA for introduction into the dendritic cells. For example, the ‘624 publication teaches that the use of mRNA for genetic modification has advantages compared to the use of DNA viruses, since it does not integrate into the genome of the transfected cell and no viral sequences are necessary for effective transcription (see page 1, in particular).
8/26/21 have been fully considered, but they are not persuasive.
	Applicant argues that the ‘492 publication teaches using an adenovirus vector and does not teach using mRNA transfection.  Applicant argues that the specification discloses that viral transfection poses therapeutic risks and disadvantages (citing page 3, where it is taught that viral transfection systems like lentivirus and adenovirus have disadvantages such as can incorporation into the genome, or causing immune reactions). 
	The present claims do not exclude viral transfection systems.  The paragraph cited by Applicant teaches that lentivirus, for example, has been widely used in DC modification, and lentivirus is an RNA vector, which would meet the limitation of an “RNA transfection” as recited in the present claims.  
Furthermore, the limitation that dendritic cells are manipulated by “RNA transfection” refers to a product by process limitation.  The dendritic cells of the ‘492 publication are modified by introducing an adenovirus vector encoding said mutant IKKB, which would be translated into mRNA, such that they are structurally identical to the dendritic cells of the present claims, i.e. the comprise an mRNA encoding mutant IKKB.  Additionally, the ‘492 publication teaches in paragraph 65 that “vectors”, in addition to adenovirus, including RNA expression vectors, and it would be well within the purview of the ordinary artisan to use other known vectors, such as the RNA expression vectors taught in the ‘492 publication. 
Furthermore, as noted above, it would also be obvious to use mRNA for introduction into the dendritic cells based on the teachings of the ‘624 publication. For example, the ‘624 publication teaches that the use of mRNA for genetic modification has advantages compared to the use of DNA viruses, since it does not integrate into the genome of the transfected cell and no viral sequences are necessary for effective transcription (see page 1, in particular).
Applicant argues that modification with mRNA is transient and the cited references do not teach providing protein expression that is efficient enough to generate an activating signal prolonged enough to be effective.  Applicant argues that the ‘492 publication relates to only mRNA encoded antigens, a setting in which protein half-life is irrelevant. 
	As an initial matter, the claims do not require “mRNA” transfection, and the cited references make obvious the claimed dendritic cells for the reasons set forth above. Regardless, the ‘492 publication teaches the advantages of mRNA transfection, and provides teaching for modification of mRNA to provide for increased stability (see page 3, in particular).  Furthermore, the teachings of the ‘492 publication are not limited to antigens, as asserted by Applicant, since the reference also teaches mRNA transfection to code for cytokines that promote the immune response (see page 4, in particular). 
Thus, the ‘492 publication provides motivation, and a reasonable expectation of success in performing the genetic modification with IKKB made obvious above, by mRNA transfection.
Applicant argues that none of the cited references teach extending the protein half-life, while the present invention provides the unexpected discovery that introducing mutations substantially increased protein stability.
The claims recite no limitations regarding protein half-life. To the extent Applicant is arguing unexpected results, this would require evidence comparing the claimed invention with the closest prior art, and no evidence is provided or cited.  Furthermore, it is noted that Delhause teaches the advantages of substitution of the C-terminal serine residues, including those a positions 670, 672, 675, 679, 682, 689, 692, 695, 697, and 705, with alanine residues in order to provide for greater kinase activity, or more “stable” protein function. 

No claim is allowed. Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The constitutive active IKKa mutant comprising the amino acid residues 25 to 769 of SEQ ID NO: 2 is free of the prior art.

No claim is allowed. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Amy E. Juedes							

Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644